BORDEN, J.,
concurring. I agree with the result reached by, and with most of the reasoning of, the majority opinion. I part company with the majority, *746however, on one subsidiary point: the majority’s assertion that “[i]n approving a settlement affecting the public interest ... a trial court ‘must be satisfied of the fairness of the settlement.’ Janus Films, Inc. v. Miller, 801 F.2d 578, 582 (2d Cir. 1986).” In my view, it is not necessary on this record to elaborate on the substance of what a trial court must find in order to approve a settlement under General Statutes § 8-8 (n). Furthermore, I am not persuaded either (1) that the principle articulated in the case relied upon by the majority for its assertion applies to the statute at issue in the present case, or (2) that the legislative history cited by the majority necessarily supports the assertion. I decline, therefore, to join that part of the majority opinion.
First, it is not necessary to decide in this case what a court must determine substantively in order to approve a settlement of a zoning appeal pursuant to § 8-8 (n). It is clear that the settlement conference held by Judge Dannehy was not a “hearing” required by the statute. It was not a public proceeding and there was no official record of it available to the public.
It is equally clear that the subsequent hearing before Judge Martin could not serve as á surrogate for the hearing required by § 8-8 (n). The hearing before Judge Martin rested on the premise, asserted by the plaintiff who moved for its enforcement, that there had been a “settlement” and, therefore, that the questions before the court were whether: (1) the defendant was correct in its assertion that it never had agreed to the settlement; (2) the settlement was too vague to be enforceable; and (3) the settlement went beyond the jurisdiction of the court in a zoning appeal by awarding damages. Thus, this hearing at its inception rested on the premise of an antecedent settlement. The primary purpose of § 8-8 (n), however, is to require a hearing before any settlement is approved by the court. The parties may not collapse the requirement of a hearing under § 8-8 (n) *747into a subsequent hearing on the enforcement of a settlement that never was approved in the first place.
This is as far as it is necessary and appropriate to go, in my view, in order to decide this case. This record simply does not present the question of whether, if a proper hearing is convened pursuant to § 8-8 (n) to review a proposed settlement, the court must delve into the substance of the settlement in order affirmatively to decide that it is “fair.”
Second, the case cited by the majority, Janus Films, Inc. v. Miller, supra, 801 F.2d 578, does not support the proposition that, in reviewing a settlement under § 8-8 (n), a court must determine that the settlement is fair. As an initial matter, that case does not involve a zoning appeal, and certainly, therefore, does not purport to construe our Connecticut zoning settlement statute.1 Furthermore, the entire passage from which the language relied on by the majority — “a trial court ‘must be satisfied of the fairness of the settlement’ ” — concerns those situations in which the court is deciding “to approve agreements calling for entry of either a consent judgment or a settlement judgment . . . .’’(Emphasis added.) Janus Films, Inc. v. Miller, supra, 582. Those are cases in which the court actually renders a judgment in accordance with the consent or settlement of the parties. This is not such a case, and § 8-8 (n) does not necessarily require similar judicial oversight. Indeed, as the court in Janus Films, Inc., noted, under federal judicial rules a “settlement judgment” is not really what we would under our rules regard as a settlement; it involves, by contrast, a situation in which “the parties have agreed only upon the basic aspect of relief, [and] the judge is obliged to determine the detailed terms of *748the relief and the wording of the judgment.” Id. As far as I know, we have no comparable procedure under our rules of practice.
The cases on which Janus Films, Inc., relied for its proposition have no bearing on the scope of inquiry that a Connecticut court must undertake when approving a settlement pursuant to § 8-8 (n). Without belaboring the point, it suffices to say that they all involve cases in which there is either some federal statute, rule or other specific authority requiring the court to adjudicate the fairness of a consent judgment or settlement agreement. See Adams v. Bell, 711 F.2d 161, 163 (D.C. Cir. 1983) (settlement agreement embodied in consent judgment under Title VII of federal Civil Rights Act); High v. Braniff Airways, Inc., 592 F.2d 1330, 1332 (5th Cir. 1979) (consent decree in class action for employment discrimination under Title VII of federal Civil Rights Act); Pettway v. American Cast Iron Pipe Co., 576 F.2d 1157, 1165 (5th Cir. 1978) (settlement agreement in class action for employment discrimination under Title VII of federal Civil Rights Act).
The Appellate Court has stated that the “purpose of [§ 8-8 (n)] is to ensure that zoning matters can be scrutinized by the public by means of a public record.” Levine v. Plan & Zoning Commission, 25 Conn. App. 199, 203, 594 A.2d 9 (1991); see also Sendak v. Planning & Zoning Commission, 7 Conn. App. 238, 243 n.1, 508 A.2d 781 (1986) (purpose of statute is to recognize competing interests, “legitimacy of settlement of zoning cases and the need for judicial scrutiny in order to avoid abuse of the [zoning] process”). Neither of these statements of statutory purpose necessarily suggests an additional obligation on the reviewing court to rule on the substantive fairness of a zoning settlement. So long as the court is satisfied, on the basis of a public hearing on the public record, that the settlement was entered into fairly — a different question from whether *749it is substantively fair to all parties2 — ordinarily the court’s task under § 8-8 (n) would be at an end.3 In zoning cases, generally all parties are represented by counsel, and the parties and their counsel are best situated to decide the merits of their settlements.
Third, I am not persuaded that the scant legislative history4 of § 8-8 (n) supports the majority’s assertion. See footnote 4 of this opinion for the entirety of the relevant portion of that history. It is true that Representative Richard D. Tulisano used language suggestive of *750an inquiry into the substantive fairness of the proposed settlement. 27 H.R. Proc., Pt. 10, 1984 Sess., p. 3781 (“to make sure any settlements are fair, and [havejn’t been . . . unfair to either party involved”). The context of those remarks, however, renders them also consistent with an inquiry solely into the procedural fairness of the settlement. That context is as follows: “The purpose for the language in this bill is to assure that there is no surreptitious dealing, either between some members of boards of zoning, zoning boards and applicants, or that some people will take in effect the frivolous appeal, as a title to use . . . their leverage .... [T]his is to make sure any settlements are fair, and [have] n’t been used as leverage, and unfair to either party involved.” Id., p. 3781, remarks of Representative Tulisano. In my view, this legislative history is at best ambiguous regarding whether the trial court must consider the substantive fairness of a settlement under the statute, because the “unfairness” to which Representative Tulisano referred could well have been procedural unfairness.
I readily admit that usually I am quite willing to draw inferences of legislative purpose from legislative history. See, e.g., Frillici v. Westport, 231 Conn. 418, 429, 650 A.2d 557 (1994). That willingness, however, is tempered by the understanding that the legislative history must be viewed with circumspection. Otherwise, we will give validity to the witticism of Judge Harold Leventhal that “the use of legislative history [is] the equivalent of entering a crowded cocktail party and looking over the heads of the guests for one’s friends.” Conroy v. Aniskoff, 507 U.S. 511, 519, 113 S. Ct. 1562, 123 L. Ed. 2d 229 (1993) (Scalia, J., concurring). Although I do not regard the majority’s use of this legislative history as falling within that category, I also do not regard the history as particularly illuminating on the question of the substantive scope of the court’s inquiry under § 8-8 (n).

 Janus Films, Inc. v. Miller, supra, 801 F.2d 578, involved an attempt to set aside a “settlement judgment” under the federal rules involving the copyright laws.


 Presumably, an inquiry into the substantive fairness of the settlement would require some sort of determination of the strength of the various claims asserted by all of the parties to the zoning appeal. We need not decide in this case whether the legislature had such a searching inquiry in mind when it enacted § 8-8 (n). I would await a case that presents that question, which this case does not.


 I would not, preclude the possibility of a court declining to approve a settlement thatit was convinced was grossly unfair to the public. Itis hard to imagine such a scenario accompanied by the concomitant determination that the settlement was entered into fairly, however, because presumably the zoning agency, which ordinarily represents the public, also would have been represented by its counsel, whose job it is to protect the client’s interests.


 The relevant legislative history provides:
“[Representative Alice V.] Meyer: Mr. Speaker, through you a question to the proponent of the bill.
“Speaker [Irving X] Stolberg: Please frame your question, madam.
“[Representative] Meyer: I would be interested in knowing what the rationale was behind the refusal to allow a repeal of the suit, without having it go to the court.
“Speaker Stolberg: [Representative] Tulisano, did you get the question, sir?
“[Representative Richard D.] Tulisano: Through you, Mr. Speaker. I think qualifications. The question, why does one need court approval for withdrawal. Is that the question?
“[Representative] Meyer: That is the question.
“Speaker Stolberg: [Representative] Tulisano.
“[Representative] Tulisano: Through you, Mr. Speaker. The purpose for the language in this bill is to assure that there is no surreptitious dealing, either between some members of boards of zoning, zoning boards and applicants, or that some people will take in effect the frivolous appeal, as a title to use up their leverage in order to extradite or to squeeze one to make certain—
“Speaker Stolberg: What was the legal term, [Representative] Tulisano?
“[Representative] Tulisano: I was going to use extort, but I think that might be a little — yes, this is to make sure any settlements are fair, and [havejn’t. *750been used as leverage, and unfair to either party involved. That’s the reason why.” 27 H.R. Proc., Pt. 10, 1984 Sess., pp. 3780-81.